OPINION AND DECREE
OPINION OF THE COURT
MORROW, Chief Judge.
On January 16,1956 Taimane Tiumalu filed her application with the Registrar of Titles to be registered as the holder of the matai title Tiumalu of Fagatogo. Faamao Tiumalu filed his objection to the proposed registration the same day and became a candidate for the name. Hence this litigation. Sec. 932 of the A. S. Code.
Sec. 926 of the Code as amended prescribes the qualifications for holding a matai title. The evidence showed clearly that each of the two candidates has these qualifications and *224is, therefore, eligible for registration as the holder of a matai title.
Sec. 933 of the Code as amended prescribes the law which the Court must follow in determining which of the eligible opposing candidates shall be registered as the holder of a matai title. It reads as follows:
“Consideration Given by Court: In the trial ,of matai name cases, the High Court shall be guided by the following in the priority listed:
(a) The best hereditary right in which the male and female descendants shall be equal in the family where this has been customary, otherwise, the mále descendant shall prevail;
(b) The wish of the majority or plurality of the family;
(c) The forcefulness, character, personality and capacity for leadership of the candidate;
(d) The value of the holder of the matai name to the Government of American Samoa.”
We shall first consider the factor of hereditary right. The evidence showed that Taimane is the blood-daughter of Tiumalu Silailai and that Faamao is the blood-son of Tiumalu Faigata. Taimane has one-half Tiumalu blood in her veins. Faamao also has one-half Tiumalu blood in his veins. It follows, therefore, that Taimane and Faamao are on an equality with respect to hereditary right.
Each of the candidates filed a petition with the Court purporting to be signed by those blood-members of the Tiumalu Family supporting his candidacy. There were 33 signatures on the petition for Faamao. There were also listed on his petition 21 names (all written by the same hand) of blood-members who had indicated by letters sent to Faamao that they favored Faamao’s candidacy. These letters were introduced in evidence. There were 54 members who indicated their desire that Taimane be the matai, 33 on the petition for Taimane, the remainder by letters sent to the Clerk of the High Court. Objection was made by counsel for Taimane to the 21 who indicated their desire *225for Faamao by letter since'the letters were sent to Faamao himself instead of to the Clerk. It is not necessary for us to consider whether the objection is well taken since, as will appear later, a majority of the blood-members favor Taimane. We will say, however, that it would have been much preferable- for candidate Faamao to have had his supporters send their letters direct to the Clerk. Faamao admitted on the witness stand that all of 54 supporters of Taimane were blood-members of the Tiumalu Family. Taimane’s testimony was to the same effect. Even if we include the 21 who sent the letters direct to Faamao instead of the Clerk, nevertheless Taimane prevails over Faamao on the issue of the wish of the majority or plurality of the family since two of the signers on Faamao’s petition, viz., Sione and Asalele, are not blood-members. Faamao admitted that they were not, they having come into the Family through adoption. Taimane testified that Sione and Asalele are not blood-members. Counting the 21 who sent letters to Faamao instead of the Clerk together with the 31 (33 less Sione and Asalele) on his petition who are blood-members, Faamao has 52 blood-members supporting his candidacy while Taimane has 54 such members supporting her candidacy. It should be stated that in several instances a number of the signatures in one of the letters sent to Faamao were apparently written by the same hand. The Court finds that Taimane prevails over Faamao on the issue of the wish of the majority or plurality of the Family.
The next matter for consideration is the forcefulness, character, personality and capacity for leadership of the respective candidates. Taimane, 49 years old, quit the public school in the 3rd grade and then attended faifeau’s school for 6 years. She is married and is the mother of 7 children, all grown. She speaks English and has spent a year in Hawaii. She bakes a large number of pies which her son-in-law sells for her in his ice-cream parlor.
*226Faamao, 62 years old, completed the 6th grade. This was in 1906 when it was the highest grade in which instruction was provided by the public schools. He speaks English. After leaving school he became a laborer for Public Works looking after officers’ quarters. Later he became a foreman for Public Works and in the course of his work as such supervised a large number of laborers engaged in building a water reservoir for the U.S. Navy here. He has been a policeman and for some time was the chief of police, a position from which he resigned during the war to become a dock foreman. He has been in the taxicab business for a number of years and still operates a taxi service. He served as a member of the Fono during 1953 and 1954. The Court had an opportunity to observe the personalities of the candidates during the hearing. With respect to forcefulness, character and personality we think that the candidates are equal but with respect to capacity for leadership we think Faamao is superior at the present time because of his prior experience. However, he is 62 years old and has long since passed the prime of life which fact will adversely affect his capacity for leadership as time goes on. Taimane is 13 years younger than Faamao and much nearer the prime of life. We think, however, that Faamao prevails over Taimane by a narrow margin on the 3rd issue and we so hold.
It has been the practice for many years in the Tiumalu Family to alternate the matais between Taimane’s branch and Faamao’s branch. Faamao’s blood-brother Tiumalu Male was the last holder of the title, and in accordance with the Family practice, it would be Taimane’s branch from whom the next matai would be chosen. This is the first time in all the history that resort has been had to the Court for the determination as to who will be the matai of the Tiumalu Family. There is considerable bitterness in the Family because Faamao is trying to secure the title a *227second consecutive time for his branch. Many people in Taimane’s branch and a number also in Faamao’s branch feel that this attempt by Faamao to get the title for himself when, under the family practice, it is the Taimane’s branch’s turn is wrong. In fact the blood sons and daughters of Tiumalu Male, the last holder of the title and the blood-brother of Faamao, are opposed to Faamao. They want Taimane to have the title. Taimane, as before stated, is 13 years younger than Faamao and there is no bitterness in the Family toward her as there is toward Faamao. He is trying to make Taimane’s branch continue to be servers which fact many members of the Family deeply resent. Largely because of these facts both the Samoan judges and the writer of this opinion believe that in the long run Taimane will be of more value to the Government as the holder of the title than will Faamao. Even though Faamao, if awarded the title, might be able to unify the Family on the surface yet the underlying discord because of the feeling that it is Taimane’s branch’s turn to have the title will not disappear. Taimane is a kind woman. We believe from the evidence that she can easily win the good will of all the Family, even the good will of Faamao himself. We think she can unify the Family more readily than can Faamao because of the circumstances of this case. Tuiasosopo, a senior and leading member of the Tiumalu Family, told the Court that the Tiumalu Family is a unit. We think from the evidence that Taimane, who is much nearer the prime of life than is Faamao, will in the long run be of greater value to the Government as the holder of the Tiumalu title than would Faamao. We hold that Taimane prevails over Faamao on the fourth issue.
Since the parties are on an equal footing on the first issue and Taimane prevails over Faamao on the second and fourth issues, while Faamao prevails over Taimane on *228the third issue only, it follows that the Court must award the name Tiumalu to Taimane.
DECREE
Accordingly it is ORDERED, ADJUDGED and DECREED that Taimane shall be registered as the holder of the matai name Tiumalu of Fagatogo.
Costs in the sum of $25.00 are hereby assessed against Faamao, the same to be paid within 30 days.